  Case 1:20-mj-01090-RER Document 1 Filed 11/17/20 Page 1 of 19 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 In the Matter of the Application of the United States
 of America for a Search Warrant for DNA Samples                Agent Affidavit in Support of
 to be Obtained by Oral Swabbing from Michael                 Application for Search Warrant
 Castillo (DOB                 ; Reg. #58937-177),
 USAO Reference No. 2017R00868

EASTER DISTRICT OF NEW YORK) ss.:

       James Menton, a Task Force Officer with the Federal Bureau of Investigation (“FBI”),

being duly sworn, deposes and states:

                                        INTRODUCTION

       1.      I have been employed by the New York City Police Department for approximately

26 years and have been a Task Force Officer with the FBI for approximately five years. During

that time, I have participated in numerous investigations of unlawful drug distribution and violent

crimes, including drug-related shootings and homicides. As part of those investigations, I have

conducted or participated in the collection of DNA samples, including through the use of buccal

swabs, where DNA is obtained by swabbing the inside of an individual’s mouth or cheeks. I also

have training and experience relating to the collection and storage of DNA for testing.

       2.      I make this affidavit in support of the Government’s application pursuant to Rule

41 of the Federal Rules of Criminal Procedure for a warrant to obtain DNA samples by oral

swabbing from an individual identified as MICHAEL CASTILLO, a/k/a “Squirrel” (DOB

            ; Inmate Register No. 58937-177). CASTILLO is charged in the Southern District of

New York with Title 18, United States Code, Sections 1958 and 2 (murder for hire), 924(j) and 2

(murder through the use of a firearm); and 1952 and 2 (Travel Act murder) (the “Subject

Offenses”). See United States v. David Espinal and Michael Castillo, S2 19 Cr. 428 (JGK) (the

“Indictment”). The Indictment is attached hereto as Exhibit A.
  Case 1:20-mj-01090-RER Document 1 Filed 11/17/20 Page 2 of 19 PageID #: 2




       3.      Based on the information set forth below, I respectfully submit that there is

probable cause to believe that DNA samples obtained from CASTILLO may match DNA obtained

from the crime scene of the homicide of Hector Arias, which occurred on or about March 10, 2011

at approximately 7:18 AM in the apartment building at 712 East Gun Hill Road (the “Murder”),

which is the murder underlying the charges against CASTILLO.

                                       PROBABLE CAUSE

       4.      This affidavit is based upon my personal knowledge; my review of documents and

other evidence; my conversations with other law enforcement personnel; and my training and

experience concerning firearms and DNA collection and testing. Because this affidavit is being

submitted for the limited purpose of establishing probable cause, it does not include all the facts

that I have learned during the course of my investigation. Where the contents of documents and

the actions, statements, and conversations of others are reported herein, they are reported in

substance and in part, except where otherwise indicated.

       5.      CASTILLO is currently housed in the Metropolitan Detention Facility in Brooklyn,

which is located within the Eastern District of New York.

       6.      On November 12, 2020, the Honorable Debra Freeman, United States Magistrate

Judge for the Southern District of New York, swore out a search warrant for the oral swabbing of

CASTILLO based on an application and affidavit which I submitted to the Court. The signed

application, affidavit and warrant (the “November 12, 2020 Warrant”) is attached hereto as Exhibit

B. This warrant incorrectly stated that the person to be searched was located within the Southern

District of New York. Other than incorrectly stating the present location of the person to be

searched, the affidavit in Exhibit B is correct and is incorporated by reference, as modified, herein.




                                                  2
  Case 1:20-mj-01090-RER Document 1 Filed 11/17/20 Page 3 of 19 PageID #: 3




       7.      As stated in the November 12, 2020 Warrant, CASTILLO has been charged in the

Indictment with charges relating to the murder of Hector Arias, a/k/a “Even,” in the Bronx, New

York on or about March 10, 2011. Specifically, based on my participation in this investigation,

which has included conversations with multiple witnesses, including a cooperating witness who

drove CASTILLO to and from the Murder, as well as the review of law enforcement records and

phone records, among other things, there is probable cause to believe that CASTILLO was paid

by a co-conspirator to murder Arias as a result of a long-standing rivalry between two drug

organizations, and that CASTILLO did in fact murder Arias and was paid for committing the

Murder.

       8.      As further stated in the November 12, 2020 Warrant, after the Murder, the Office

of Medical Examiner collected human DNA from Arias’s body. Some of this DNA is suitable for

comparison and there is probable cause to believe that the DNA could match CASTILLO’s DNA.

Specifically, Arias’s girlfriend who witnessed the Murder previously testified under oath that she

observed Arias and the individual who killed Arias “scuffling” in the hallway before the individual

shot Arias. Arias’s girlfriend testified in connection with a 2014 prosecution by the Bronx County

District Attorney’s Office in which an individual other than CASTILLO was charged with the

Murder and acquitted at trial.

       9.      Based on the foregoing, I submit that there is probable cause to believe that

CASTILLO engaged in the Subject Offenses and that the DNA sample requested will constitute

evidence of those offenses.

                              REQUEST FOR SEARCH WARRANT

       10.     From my training and experience, I know that when an individual touches an object,

he or she can transfer onto the object certain biological matter, such as skin cells, which contain

DNA unique to the individual.
                                                3
Case 1:20-mj-01090-RER Document 1 Filed 11/17/20 Page 4 of 19 PageID #: 4




  s/Ramon E. Reyes, Jr.
Case 1:20-mj-01090-RER Document 1 Filed 11/17/20 Page 5 of 19 PageID #: 5




       EXHIBIT A
Case 1:20-mj-01090-RER Document 1 Filed 11/17/20 Page 6 of 19 PageID #: 6
      Case 1:19-cr-00428-JGK Document 31 Filed 10/01/19 Page 1 of 6
Case 1:20-mj-01090-RER   Document
      Case 1:19-cr-00428-JGK      1 Filed
                             Document  31 11/17/20  Page 7Page
                                           Filed 10/01/19 of 19 2PageID
                                                                  of 6 #: 7
Case 1:20-mj-01090-RER Document 1 Filed 11/17/20 Page 8 of 19 PageID #: 8
      Case 1:19-cr-00428-JGK Document 31 Filed 10/01/19 Page 3 of 6
Case 1:20-mj-01090-RER   Document
      Case 1:19-cr-00428-JGK      1 Filed
                             Document  31 11/17/20  Page 9Page
                                           Filed 10/01/19 of 19 4PageID
                                                                  of 6 #: 9
Case 1:20-mj-01090-RER Document 1 Filed 11/17/20 Page 10 of 19 PageID #: 10
       Case 1:19-cr-00428-JGK Document 31 Filed 10/01/19 Page 5 of 6
Case 1:20-mj-01090-RER Document 1 Filed 11/17/20 Page 11 of 19 PageID #: 11
       Case 1:19-cr-00428-JGK Document 31 Filed 10/01/19 Page 6 of 6
Case 1:20-mj-01090-RER Document 1 Filed 11/17/20 Page 12 of 19 PageID #: 12




        EXHIBIT B
Case 1:20-mj-01090-RER Document 1 Filed 11/17/20 Page 13 of 19 PageID #: 13
           Case 1:20-mj-01090-RER Document 1 Filed 11/17/20 Page 14 of 19 PageID #: 14
AO 93 (SDNY Rev. 0) Search and Seizure Warrant



                                     UNITED STATES DISTRICT COURT
                                                                   for the
                                                       Southern District of New York

                 In the Matter of the Search of
           (Briefly describe the property to be searched
                                                                     )
                                                                     )
                                                                             0$* 
            or identify the person by name and address)              )     Case No.
                                                                     )
 DNA Sample to be Obtained by Oral Swabbing from
                                                                     )
 Michael Castillo (DOB      ); Reg. # 58937-177)
                                                                     )

                                            SEARCH AND SEIZURE WARRANT
To:       Any authorized law enforcement officer

           An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the                       Southern    District of     New York
(identify the person or describe the property to be searched and give its location):

 DNA Samples to be Obtained by Oral Swabbing from Michael Castillo (DOB                       ); Reg. # 58937-177)

          The person or property to be searched, described above, is believed to conceal (identify the person or describe the property
to be seized):

 DNA samples obtained by using cotton swabs to swab the lining of Michael Castillo's cheek, which will be sealed and
 transported to a labortaory

          7KH VHDUFK DQG VHL]XUH DUH UHODWHG WR YLRODWLRQ V RI LQVHUW VWDWXWRU\ FLWDWLRQV 
 18 U.S.C. §§ 1958, 924(j), 1952
        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or
property.
        YOU ARE COMMANDED to execute this warrant on or before                              November 25, 2020
                                                                                                    (not to exceed 14 days)
      ✔
      u in the daytime 6:00 a.m. to 10 p.m.     u at any time in the day or night as I find reasonable cause has been
                                                   established.
        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property
taken to the person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the
place where the property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an
inventory as required by law and promptly return this warrant and inventory to the Clerk of the Court.
       Upon its return, this warrant and inventory should
                                                        . be filed under seal by the Clerk of the Court. __________
                                                                                                                    USMJ Initials

      u I find that immediate notification may have an adverse result listed in 18 U.S.C. § 2705 (except for delay
of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose property, will be
searched or seized (check the appropriate box) ufor            days (not to exceed 30).
                                               uuntil, the facts justifying, the later specific date of                   .

Date and time issued:          11/12/2020 5:09 pm
                                                                                         Judge’s signature

City and state:        New York, NY                                      Honorable Debra Freeman, U.S. Magistrate Judge
                                                                                       Printed name and title
          Case 1:20-mj-01090-RER Document 1 Filed 11/17/20 Page 15 of 19 PageID #: 15
AO 93 (6'1< Rev. 01/) Search and Seizure Warrant (Page 2)

                                                                Return
Case No.:                            Date and time warrant executed:          Copy of warrant and inventory left with:

Inventory made in the presence of :

Inventory of the property taken and name of any person(s) seized:




                                                              Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant
to the Court.



Date:
                                                                                    Executing officer’s signature


                                                                                       Printed name and title
 Case 1:20-mj-01090-RER Document 1 Filed 11/17/20 Page 16 of 19 PageID #: 16




81,7(' 67$7(6 ',675,&7 &2857
6287+(51 ',675,&7 2) 1(: <25.
                                                           0$* 
 ,Q WKH 0DWWHU RI WKH $SSOLFDWLRQ RI WKH 8QLWHG 6WDWHV
 RI $PHULFD IRU D 6HDUFK :DUUDQW IRU '1$ 6DPSOHV                $JHQW $IILGDYLW LQ 6XSSRUW RI
 WR EH 2EWDLQHG E\ 2UDO 6ZDEELQJ IURP 0LFKDHO                 $SSOLFDWLRQ IRU 6HDUFK :DUUDQW
 &DVWLOOR '2%  5HJ  
 86$2 5HIHUHQFH 1R 5

6287+(51 ',675,&7 2) 1(: <25. VV

       -DPHV 0HQWRQ D 7DVN )RUFH 2IILFHU ZLWK WKH )HGHUDO %XUHDX RI ,QYHVWLJDWLRQ ³)%,´ 

EHLQJ GXO\ VZRUQ GHSRVHV DQG VWDWHV

                                        ,1752'8&7,21

             , KDYH EHHQ HPSOR\HG E\ WKH 1HZ <RUN &LW\ 3ROLFH 'HSDUWPHQW IRU DSSUR[LPDWHO\

 \HDUV DQG KDYH EHHQ D 7DVN )RUFH 2IILFHU ZLWK WKH )%, IRU DSSUR[LPDWHO\ ILYH \HDUV 'XULQJ

WKDW WLPH , KDYH SDUWLFLSDWHG LQ QXPHURXV LQYHVWLJDWLRQV RI XQODZIXO GUXJ GLVWULEXWLRQ DQG YLROHQW

FULPHV LQFOXGLQJ GUXJUHODWHG VKRRWLQJV DQG KRPLFLGHV $V SDUW RI WKRVH LQYHVWLJDWLRQV , KDYH

FRQGXFWHG RU SDUWLFLSDWHG LQ WKH FROOHFWLRQ RI '1$ VDPSOHV LQFOXGLQJ WKURXJK WKH XVH RI EXFFDO

VZDEV ZKHUH '1$ LV REWDLQHG E\ VZDEELQJ WKH LQVLGH RI DQ LQGLYLGXDO¶V PRXWK RU FKHHNV , DOVR

KDYH WUDLQLQJ DQG H[SHULHQFH UHODWLQJ WR WKH FROOHFWLRQ DQG VWRUDJH RI '1$ IRU WHVWLQJ

             , PDNH WKLV DIILGDYLW LQ VXSSRUW RI WKH *RYHUQPHQW¶V DSSOLFDWLRQ SXUVXDQW WR 5XOH

 RI WKH )HGHUDO 5XOHV RI &ULPLQDO 3URFHGXUH IRU D ZDUUDQW WR REWDLQ '1$ VDPSOHV E\ RUDO

VZDEELQJ IURP DQ LQGLYLGXDO LGHQWLILHG DV 0,&+$(/ &$67,//2 DND ³6TXLUUHO´ '2%

             ,QPDWH 5HJLVWHU 1R   &$67,//2 LV FKDUJHG LQ WKLV 'LVWULFW ZLWK 7LWOH

 8QLWHG 6WDWHV &RGH 6HFWLRQV  DQG  PXUGHU IRU KLUH   M DQG  PXUGHU WKURXJK WKH

XVH RI D ILUHDUP  DQG  DQG  7UDYHO $FW PXUGHU  See United States v. David Espinal and

Michael Castillo. 6  &U  -*. WKH ³6XEMHFW 2IIHQVHV´ 
    Case 1:20-mj-01090-RER Document 1 Filed 11/17/20 Page 17 of 19 PageID #: 17




               %DVHG RQ WKH LQIRUPDWLRQ VHW IRUWK EHORZ , UHVSHFWIXOO\ VXEPLW WKDW WKHUH LV

SUREDEOH FDXVH WR EHOLHYH WKDW '1$ VDPSOHV REWDLQHG IURP &$67,//2 PD\ PDWFK '1$ REWDLQHG

IURP WKH FULPH VFHQH RI WKH KRPLFLGH RI +HFWRU $ULDV ZKLFK RFFXUUHG RQ RU DERXW 0DUFK  

DW DSSUR[LPDWHO\  $0 LQ WKH DSDUWPHQW EXLOGLQJ DW  (DVW *XQ +LOO 5RDG WKH ³0XUGHU´ 

ZKLFK LV WKH PXUGHU XQGHUO\LQJ WKH FKDUJHV DJDLQVW &$67,//2

                                       352%$%/( &$86(

               7KLV DIILGDYLW LV EDVHG XSRQ P\ SHUVRQDO NQRZOHGJH P\ UHYLHZ RI GRFXPHQWV DQG

RWKHU HYLGHQFH P\ FRQYHUVDWLRQV ZLWK RWKHU ODZ HQIRUFHPHQW SHUVRQQHO DQG P\ WUDLQLQJ DQG

H[SHULHQFH FRQFHUQLQJ ILUHDUPV DQG '1$ FROOHFWLRQ DQG WHVWLQJ %HFDXVH WKLV DIILGDYLW LV EHLQJ

VXEPLWWHG IRU WKH OLPLWHG SXUSRVH RI HVWDEOLVKLQJ SUREDEOH FDXVH LW GRHV QRW LQFOXGH DOO WKH IDFWV

WKDW , KDYH OHDUQHG GXULQJ WKH FRXUVH RI P\ LQYHVWLJDWLRQ :KHUH WKH FRQWHQWV RI GRFXPHQWV DQG

WKH DFWLRQV VWDWHPHQWV DQG FRQYHUVDWLRQV RI RWKHUV DUH UHSRUWHG KHUHLQ WKH\ DUH UHSRUWHG LQ

VXEVWDQFH DQG LQ SDUW H[FHSW ZKHUH RWKHUZLVH LQGLFDWHG

               %DVHG RQ P\ SDUWLFLSDWLRQ LQ WKLV LQYHVWLJDWLRQ LQFOXGLQJ FRQYHUVDWLRQV ZLWK D

FRRSHUDWLQJ ZLWQHVV ZKR KDV SHUVRQDO NQRZOHGJH RI WKH FLUFXPVWDQFHV VXUURXQGLQJ WKH 0XUGHU

    ³&&´  LQ DGGLWLRQ WR VHYHUDO RWKHU ZLWQHVVHV , KDYH OHDUQHG LQ VXEVWDQFH DQG LQ SDUW WKH

IROORZLQJ

                 D      2Q RU DERXW 0DUFK   &$67,//2 VKRW DQG NLOOHG +HFWRU $ULDV DND

³(YHQ´ LQ WKH KDOOZD\ RI DQ DSDUWPHQW EXLOGLQJ DW  (DVW *XQ +LOO 5RDG LQ WKH %URQ[ 1HZ





  && KDV SOHG JXLOW\ WR UREEHU\ GUXJ WUDIILFNLQJ DQG PXUGHU SXUVXDQW WR D FRRSHUDWLRQ
DJUHHPHQW +H LV FRRSHUDWLQJ ZLWK ODZ HQIRUFHPHQW LQ WKH KRSH RI UHFHLYLQJ D PRUH IDYRUDEOH
VHQWHQFH LQ FRQQHFWLRQ ZLWK WKHVH RWKHU FULPHV ,QIRUPDWLRQ SURYLGHG E\ && LQ RWKHU FRQWH[WV
KDV EHHQ FRUURERUDWHG DQG VKRZQ WR EH UHOLDEOH

                                                 
 Case 1:20-mj-01090-RER Document 1 Filed 11/17/20 Page 18 of 19 PageID #: 18




<RUN &$67,//2 ZDV KLUHG E\ KLV FRGHIHQGDQW 'DYLG (VSLQDO WR VKRRW DQG NLOO $ULDV EHFDXVH

RI D ORQJ UXQQLQJ GUXJUHODWHG ULYDOU\

               E      2Q WKH GD\ RI WKH 0XUGHU && GURYH &$67,//2 WR WKH EXLOGLQJ ZKHUH

WKH 0XUGHU WRRN SODFH $FFRUGLQJ WR && ZKHQ WKH\ DUULYHG QHDU WKH EXLOGLQJ &$67,//2 JRW

RXW RI WKH FDU DQG && VDZ WKDW &$67,//2 ZDV FDUU\LQJ D JXQ 6RPHWLPH ODWHU &$67,//2

UHWXUQHG WR WKH FDU DQG KH DQG && GURYH DZD\ 'XULQJ WKH FDU ULGH &$67,//2 WROG && WKDW

GXULQJ KLV HQFRXQWHU ZLWK WKH $ULDV $ULDV¶V JLUOIULHQG DQG GDXJKWHU FDPH RXW DQG VWDUWHG

VFUHDPLQJ &$67,//2 UHFRXQWHG WKDW KH VKRW $ULDV DQG WKHQ UDQ GRZQ WKH VWDLUV

             ,Q DSSUR[LPDWHO\  SURVHFXWRUV LQ WKH %URQ[ &RXQW\ 'LVWULFW $WWRUQH\¶V 2IILFH

SURVHFXWHG DQ LQGLYLGXDO RWKHU WKDQ &$67,//2 IRU WKH PXUGHU RI $ULDV EDVHG SULPDULO\ RQ DQ

LGHQWLILFDWLRQ SURYLGHG E\ $ULDV¶V JLUOIULHQG 7KDW LQGLYLGXDO ZDV DFTXLWWHG DW D WULDO ZKLFK

RFFXUUHG LQ  WKH ³ 7ULDO´ 

             %DVHG RQ P\ UHYLHZ RI WKH WULDO WUDQVFULSW IURP WKH  7ULDO , KDYH OHDUQHG WKDW

$ULDV¶V JLUOIULHQG WHVWLILHG DW WKH WULDO DQG VWDWHG LQ VXEVWDQFH DQG LQ SDUW WKDW RQ WKH PRUQLQJ RI

WKH 0XUGHU $ULDV¶V JLUOIULHQG REVHUYHG DQ LQGLYLGXDO VWDQGLQJ LQ WKH KDOOZD\ RI WKHLU DSDUWPHQW

EXLOGLQJ ZLWK D JXQ LQ KLV KDQG 6KH IXUWKHU REVHUYHG WKH LQGLYLGXDO DQG $ULDV ³VFXIIOLQJ´ LQ WKH

KDOOZD\ EHIRUH WKH LQGLYLGXDO VKRW $ULDV

             %DVHG RQ P\ UHYLHZ RI UHSRUWV IURP WKH 2IILFH RI WKH &KLHI 0HGLFDO ([DPLQHU

³2&0(´ DQG GLVFXVVLRQV ZLWK RWKHU ODZ HQIRUFHPHQW RIILFHUV ZKR KDYH VSRNHQ ZLWK 2&0(

UHSUHVHQWDWLYHV , KDYH OHDUQHG LQ VXEVWDQFH DQG LQ SDUW WKDW KXPDQ '1$ WKDW LV VXLWDEOH IRU

FRPSDULVRQ ZDV IRXQG RQ $ULDV¶V ERG\ VSHFLILFDOO\ XQGHU KLV OHIW DQG ULJKW ILQJHUQDLOV




                                                  
Case 1:20-mj-01090-RER Document 1 Filed 11/17/20 Page 19 of 19 PageID #: 19
